Citation Nr: 0906953	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-21 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
aquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and a nervous condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
colon condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the Veteran's 
case was subsequently transferred to the Winston-Salem, North 
Carolina RO.

In October 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  In an October 1987 rating decision, the RO denied service 
connection for PTSD.  The Veteran was notified of this 
decision in November 1987, but did not file an appeal.

2.  In a July 1985 rating decision, the RO denied service 
connection for a nervous condition.

3.  In an July 1979 rating decision, the RO denied service 
connection for a colon condition.  The Veteran was notified 
of this decision but did not file an appeal.

4.  The evidence received since the July 1979, July 1985, and 
October 1987 rating decisions is new; however, it does not 
raise a reasonable possibility of substantiating the 
underlying claims for service connection for an acquired 
psychiatric disorder, include PTSD and a nervous condition, 
or a colon condition.


CONCLUSIONS OF LAW

1.  The July 1979, July 1985, and October 1987 decisions of 
the RO denying entitlement to service connection for PTSD, a 
nervous condition, and a colon condition are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received since the July 1979, July 1985, and 
October 1987 RO rating decisions is not new and material and 
the claims of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a nervous 
condition, and a colon condition are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify regarding the Veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD was satisfied by way of a letter sent to 
the appellant in September 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The notice letter also included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim were previously denied.  

However, the VCAA duty to notify has not been satisfied with 
respect to the Veteran's application to reopen a claim of 
entitlement to service connection for a nervous condition or 
application to reopen a claim of entitlement to service 
connection for a colon condition.  The notice letters sent to 
the Veteran in July and September 2004 do not address the 
information concerning why the Veteran's claim of entitlement 
to service connection for a nervous condition was denied in 
July 1985 nor do the letters provide the Veteran with 
accurate information regarding why the Veteran's claim of 
entitlement to service connection for a colon condition was 
denied in July 1979.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because 
based upon the statements of the Veteran at the Veteran's 
hearing before the undersigned Veterans Law Judge the Board 
finds that the Veteran had actual knowledge of what was 
necessary to substantiate his claims.  In addition, the Board 
finds that based upon all of the notices sent to the Veteran 
and the Statement of the Case issued by the RO, a reasonable 
person could be expected to understand what was needed to 
substantiate the claims.  As such, the Board finds no 
prejudice in proceeding to adjudicate the claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the pre-adjudication 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that the 
claims are not being reopened, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).

The Veteran in his testimony before the undersigned Veterans 
Law Judge indicated that he was diagnosed with and treated 
for PTSD by Dr. J.M., a private physician, early in 2007.  
The Board notes that VA is only obligated to obtain records 
that are adequately identified and for which necessary 
releases have been submitted.  38 U.S.C.A. § 5103A 38 C.F.R. 
§ 3.159.  The Veteran has not provided the VA with copies of 
the records from Dr. J.M., proper authorization for VA to 
obtain the records on his behalf, or with specific 
information regarding the location of the physician.  As 
such, the Board finds that the Veteran has not adequately 
identified the records which he references in his testimony 
before the undersigned Veterans Law Judge and, therefore, VA 
is not obligated to obtain these outstanding records.

In any event, while the Veteran reported that Dr. J.M. 
provided a diagnosis of PTSD and associated the diagnosis 
with the Veteran's military service, evidence of a verifiable 
stressor remains absent from the claims folder.  The 
Veteran's general statements that his military occupation was 
stressful are too vague for verification and, therefore, 
obtaining the Veteran's reported treatment by Dr. J.M. would 
not fully satisfy the criteria for entitlement to service 
connection for PTSD.  In this regard, VA is not required to 
search for evidence, which even if obtained, would make no 
difference in the result.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  Consequently, 
efforts to obtain these records are not warranted before 
adjudicating the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and a nervous condition. 

As discussed above, in this case, the AOJ complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his claims.  
All adequately identified and available records were secured.  
Since no new and material evidence has been received, another 
VA medical opinion is not required.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II. Applications to Reopen

In July 1979, July 1985, and October 1987 rating decisions, 
the RO denied entitlement to service connection for PTSD, a 
nervous condition, and a colon condition on the basis that 
the Veteran was not diagnosed with PTSD and there was no 
confirmed stressor; there was no evidence of a nervous 
condition in service, no evidence associating a current 
nervous condition with service, and no evidence of the 
manifestation of a nervous condition within the presumptive 
period after separation from service; and no evidence of a 
colon condition in service, no evidence associating the 
Veteran's current colon condition with service, and no 
evidence associating the Veteran's current colon condition 
with the Veteran's treatment for appendectomy with 
appendiceal abscess in service.

The evidence of record at the time of the July 1979 rating 
decision included the Veteran's service treatment records.  
The evidence of record at the time of the July 1985 and 
October 1987 rating decisions included the Veteran's service 
treatment records, VA treatment records, dated December 1983 
to May 1985, and private treatment records of Drs. C, B, W, 
S, and H.T., dated February 1974 to April 1983.

The appellant did not file an appeal of the July 1979, July 
1985, or October 1987 rating decision and they became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Nor was 
new and material evidence received within the appeal period.  
See 38 C.F.R. § 3.156(b).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, where the claim is 
filed on or after August 29, 2001, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the July 1979, July 1985, and October 1987 
rating decisions, in June 2004 and August 2004 the appellant 
filed applications to reopen his claims of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and a nervous condition, and a colon condition.  
The claims folder reveals subsequent to the July 1979, July 
1985, and October 1987 rating decisions VA treatment records, 
dated May 1987 to July 2006; private treatment records from 
the Center for Digestive Care, dated in April 2004; the West 
Coast Endoscopy Center, dated in July 2004; Dr. H.C., dated 
in September 1983; Dr. W.K., dated in March 1984; Dr. M.Z., 
dated April 1985 to August 1986; and Dr. J.L., dated May 1986 
to September 1986, were obtained and associated with the 
claims folder.  The records associated with the Veteran's 
application for and receipt of Social Security Administration 
disability benefits were also obtained and associated with 
the claims folder since the prior final denials.  The records 
do not provide any medical evidence associating the Veteran's 
current nervous condition, diagnosed subsequent to the July 
1979 denial as schizophrenia, with the Veteran's active 
service.  The records indicate that in July 2004, when the 
Veteran underwent a colonoscopy, the Veteran was diagnosed 
with a single 7 millimeter polyp in the rectum and melanosis.  
The newly associated medical records do not associate the 
Veteran's benign colon conditions with the Veteran's in-
service treatment for appendectomy with appendiceal abscess.  
In addition, the newly associated records do not associate 
any psychiatric condition, including any diagnosed PTSD, with 
the Veteran's active service and do not provide a verified or 
verifiable stressor to substantiate service connection for 
PTSD.  As such, while the records are new in that they were 
not associated with the claims folder at the time of the July 
1979, July 1985, and October 1987 rating decisions, they are 
not material in that they do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claims.  Thus, 
the evidence is not material under the provisions of 
38 C.F.R. § 3.156(a), and the claims are not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder and a nervous condition, is 
denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a colon condition is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


